United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1939
                                     ___________

Kamal K. Patel,                           *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * Eastern District of Arkansas.
E J Prince, Clinical Director, FCI -      *
Forrest City; United States,              * [UNPUBLISHED]
                                          *
             Appellees.                   *
                                     ___________

                               Submitted: April 23, 2008
                                  Filed: May 5, 2008
                                   ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Federal inmate Kamal Patel appeals the district court’s preservice dismissal
with prejudice of his civil complaint. In dismissing the complaint, the court instructed
Patel to amend the complaint in one of his other pending actions, thereby apparently
treating the instant complaint as duplicative and frivolous. See 28 U.S.C. § 1915A(a)
(court shall review, before docketing or as soon as possible after docketing, civil
complaint by prisoner filed against government entity or employee), (b)(1) (court shall
dismiss complaint if it is frivolous, malicious, or fails to state claim upon which relief
can be granted); cf. Aziz v. Burrows, 976 F.2d 1158, 1158-59 (8th Cir. 1992)
(affirming 28 U.S.C. § 1915 dismissal on ground that “district courts may dismiss a
duplicative complaint raising issues directly related to issues in another pending action
brought by the same party”); Van Meter v. Morgan, 518 F.2d 366, 367-68 (8th Cir.
1975) (per curiam) (affirming district court’s § 1915 dismissal of complaint as
frivolous where district court explained that petitioner had previously been permitted
to file three complaints, one of which was against same defendant and appeared to be
based on same conduct as in dismissed complaint).

       Upon review, we conclude that, under the present circumstances, the district
court abused its discretion in dismissing Patel’s complaint, because it appears from
record information brought to our attention by Patel that his complaint differs
significantly from the complaints in his other pending actions. See Aziz, 976 F.2d at
1159 (dismissal of duplicative complaint reviewed for abuse of discretion); Van
Meter, 18 F.2d at 368 (same); cf. I.A. Durbin, Inc. v. Jefferson Nat. Bank, 793 F.2d
1541, 1551 (11th Cir. 1986) (general rule for determining duplicative litigation is
whether parties, issues, and available relief do not significantly differ between two
actions; finding actions not duplicative when parties and issues were substantially
different); Complaint of Bankers Trust Co. v. Chatterjee, 636 F.2d 37, 40 (3rd Cir.
1980) (it is important that only truly duplicative litigation be avoided); see also Miller
v. Norris, 247 F.3d 736, 739 (8th Cir. 2001) (pro se filings are to be liberally
construed).

       Accordingly, we reverse the dismissal of Patel’s complaint and remand the case
to the district court for further proceedings consistent with this opinion. We also grant
Patel’s “motion for judicial notice.”
                           ______________________________




                                           -2-